In re Disciplinary Counsel; — Other; Applying for Joint Petition for Interim Suspension.
ORDER•
Considering the Joint Petition for Interim Suspension filed by respondent, Shiela L. Linscomb, and the Office of Disciplinary Counsel,
• IT IS ORDERED that Shiela L. Lin-scomb, Louisiana Bar Roll number 22107, be and she hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.3, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately-
/s/ Jeannette T. Knoll Justice, Supreme Court of Louisiana